DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1-2, 6-7, 10-12 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and 11 are about a reflection member disposed in front of a driver who drives a vehicle; a projector configured to project light toward the reflection member and display a virtual image in a region superimposed on a superimposing display target that is a detection target in front of the vehicle when viewed from the driver; and an imaging unit configured to take an image of a region in front of the vehicle to generate a front image that is an image of the region in front of the vehicle, a calculator configured to calculate a parallax between a viewpoint position of the driver and a position of the imaging unit, wherein a region of the superimposing display target that is the detection target in front of the vehicle is divided into a plurality of divided regions, the projector adjusts a luminance distribution of the virtual image that is displayed in the region superimposed on the superimposing display target in accordance with a luminance distribution of a region of the superimposing display target that is the detection target in front of the vehicle in the front image, and adjusts luminance of a portion in the virtual image 
Guttag 20160025973, Jagmag 9805508, Seo 20080024623, Sato 20120050322, and Izawa 20150009294 combined cannot discloses these limitations perfectly. The applicant’s argument dated 7/30/2021 was persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2, 6-7 and 10 depend on claim 1, are allowed based on same reason as claim 1.
Claim 12 and 16-17 depend on claim 11, are allowed based on same reason as claim 11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616